United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
AlanJ. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1304
Issued: March 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2019 appellant, through counsel, filed a timely appeal from three March 11,
2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
on January 19 and May 25, 2014, and from April 19 to 23, 2018 causally related to her accepted
employment conditions.
FACTUAL HISTORY
On October 1, 2012 appellant, then a 46-year-old mail processor/clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained an acute cervical disc prolapse
causally related to factors of her federal employment.3 She indicated that she initially became
aware of the condition and its relationship to her federal employment on September 28, 2012.
When appellant returned to duty on September 28, 2012 following an extended absence, the
employing establishment sent her home as no work was available within her medical restrictions.
Dr. Zakari M. Tata, Board-certified in family practice and palliative care, released
appellant to modified-duty work on October 1, 2012.
In a November 8, 2012 report, Dr. Abiola Dianne Adisa-Obadyan a Board-certified
physiatrist, diagnosed right carpal tunnel syndrome, osteoarthritis of the right shoulder, and
degenerative disc disease. Appellant returned to modified-duty work on November 26, 2012.
However, she stopped work again on January 3, 2013.
On June 18, 2013 appellant underwent authorized right shoulder arthroscopy with
subacromial decompression and extensive subacromial debridement to address right shoulder
impingement syndrome. OWCP accepted the claim for right rotator cuff tendinitis, cervical sprain,
and bilateral carpal tunnel syndrome. It paid appellant wage-loss compensation for the period
July 8 to December 27, 2013. Dr. Adisa-Obayan held appellant off from work through
January 17, 2014.
In a January 21, 2014 report, Dr. Adisa-Obayan opined that appellant had attained
maximum medical improvement (MMI). She returned appellant to modified-duty work, with
limited use of the right arm, lifting restricted to three pounds, no use of the right arm above
shoulder level, and no use of power or vibratory tools. Dr. Adisa-Obayan renewed these
restrictions through April 28, 2014. Appellant remained off work.
In a May 19, 2014 report, Dr. Adisa-Obayan noted that appellant’s condition was
unchanged. She renewed prior work restrictions and renewed medications.
In a January 23, 2015 report, Dr. Adisa-Obayan noted that appellant had returned to
restricted duty as a customer care agent, answering the telephone and typing. She found that
appellant’s condition was unchanged. Dr. Adisa-Obayan diagnosed carpal tunnel syndrome,

3
The record indicates that under OWCP File No. xxxxxx808, appellant claimed a November 7, 2000 traumatic
injury to her neck and lower back. She lost no time from work.

2

lumbar degenerative disc disease, osteoarthritis of the right shoulder, a rotator cuff disorder, and
sprains and strains of the neck.
On July 17, 2018 appellant filed claims for compensation (Form CA-7) for January 19 and
May 25, 2014, and April 19 to 23, 2018.
In a development letter dated July 20, 2018, OWCP informed appellant that the factual and
medical evidence of record was insufficient to establish her claims. It advised her regarding the
evidence necessary to establish her claim and afforded her 30 days to submit the necessary
evidence.
By two separate decisions dated August 30, 2018, OWCP denied appellant’s claims for
compensation for wage-loss on January 19 and May 25, 2014, as she submitted no evidence
supporting disability from work on the claimed dates.
By decision dated August 31, 2018, OWCP denied appellant’s claim for compensation for
wage loss from April 19 to 23, 2018 as appellant submitted no evidence supporting disability for
the claimed dates.
On September 6, 2018 counsel requested a telephonic oral hearing from the August 30 and
31, 2018 decisions. During the hearing, held on February 8, 2019, appellant testified that she could
not recall why she had claimed wage-loss compensation for January 19, 2014, that May 25, 2014
was a holiday for which she should have received compensation, and that a physician had held her
off work for the period April 19 to 23, 2018. The hearing representative left the record open for
30 days to allow appellant to submit additional evidence.
OWCP issued three separate decisions dated March 11, 2019 affirming its August 30 and
31, 2018 decisions denying appellant’s claims for compensation for the periods January 19 and
May 25, 2014 and April 19 to 23, 2018.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the December 13, 2012 employment injury.5
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages the employee was receiving at the time of injury.6 The question of whether an
employee is disabled from work is an issue that must be resolved by competent medical evidence.7
4

Supra note 1.

5

S.H., Docket No. 19-1128 (issued December 2, 2019); C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn
Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).
6

20 C.F.R. § 10.5(f).

7

S.H., supra note 5; A.T., Docket No. 19-0410 (issued August 13, 2019).

3

The employee is responsible for providing sufficient medical evidence to justify payment of
compensation sought.8
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.9 The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so,
would essentially allow an employee to self-certify his or her disability and entitlement to
compensation.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability on
January 19 and May 25, 2014, or from April 19 to 23, 2018 causally related to her accepted
conditions.
Appellant submitted several reports from Dr. Adisa-Obayan. Dr. Adisa-Obayan returned
appellant to modified-duty work, with limited use of the right arm, lifting restricted to three
pounds, no use of the right arm above shoulder level, and no use of power or vibratory tools. She
renewed these restrictions through April 28, 2014 and again on January 23, 2015. In a May 19,
2014 report, Dr. Adisa-Obayan noted that appellant’s condition was unchanged. In a January 23,
2015 report, she noted that appellant had returned to restricted duty as a customer care agent,
answering the telephone and typing. Dr. Adisa-Obayan again found that appellant’s condition was
unchanged. However, in those reports she did not address whether appellant’s accepted conditions
disabled her from work during the claimed period. The Board has held that medical evidence that
does not provide an opinion as to whether a period of disability is due to an accepted employment
condition is insufficient to meet a claimant’s burden of proof.11 Therefore these reports are
insufficient to establish appellant’s claim.
As there is no medical evidence of record to establish that the accepted conditions disabled
appellant from work on the dates claimed, the Board finds that she has not met her burden of
proof.12
On appeal counsel contends that OWCP’s March 11, 2019 decisions are “[c]ontrary to law
and fact.” As explained above, appellant failed to submit medical evidence supporting disability
for the claimed periods and therefore has not met her burden of proof.

8

Id.; see T.A., Docket No. 18-0431 (issued November 7, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005).

9
S.H., supra note 5; S.M., Docket No. 17-1557 (issued September 4, 2018); William A. Archer, 55 ECAB 674, 679
(2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).
10

T.L., Docket No. 18-0934 (issued May 8, 2019); Sandra D. Pruitt, 57 ECAB 126 (2005).

11

M.A., Docket No. 19-1119 (issued November 25, 2019); S.I., Docket No. 18-1582 (issued June 20, 2019).

12

S.H., supra note 5; A.T., supra note 7; Sandra Pruitt, supra note 10.

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability from
work on January 19 and May 25, 2014, or from April 19 to 23, 2018 causally related to her accepted
conditions.
ORDER
IT IS HEREBY ORDERED THAT the three March 11, 2019 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: March 24, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

